Case 3:12-cv-01555-JLS-MDD Document 10 Filed 08/05/21 PagelD.66. Page 1 of 2
UNITED STATES DISTRICT COURT

Southern District of California
James M. Carter and Judith N. Keep United States Courthouse
Office of the Clerk of Court
333 West Broadway, Suite 420
San Diego, California 92101-3806

(619) 557-6348
John Morrill
Nicole Lennon-Fisher Clerk of Court
Chief Deputy of Administration www.casd uscoutts gov

 

In re: Duncan vy. Organon USA, Inc. et al
12cv1555-JLS

Dear Parties,

I have been contacted by Judge Sammartino who presided over the above-
mentioned case.

Judge Sammartino informed me that it has recently been brought to her
attention that while she presided over the case a family member owned stock in
Merck & Co., Inc. and Organon & Co. Judge Sammartino was not aware of this .
financial interest at the time the case was pending. The matter was brought to her
attention after disposition of the case. Thus, the financial interest neither affected
nor impacted her decisions in this case. However, the financial interest would have
required recusal under the Code of Conduct for United States Judges, and thus,
Judge Sammartino directed that I notify the parties of the conflict.

Advisory Opinion 71, from the Judicial Conference Codes of Conduct
Committee, provides the following guidance for addressing disqualification that is
not discovered until after a judge has participated in a case:

[A] judge should disclose to the parties the facts bearing on
disqualification as soon as those facts are learned, even though that
may occur after entry of the decision. The parties may then determine
what relief they may seek and a court (without the disqualified judge)
will decide the legal consequence, if any, arising from the
participation of the disqualified judge in the entered decision.

Although Advisory Opinion 71 contemplated disqualification after a Court
of Appeals oral argument, the Committee explained “[s]imilar considerations
would apply when a judgment was entered in a district court by a judge and it is
later learned that the judge was disqualified.”

Page 1 of 2
Case 3:12-cv-01555-JLS-MDD Document 10 Filed 08/05/21 PagelD.67 Page 2 of 2

With Advisory Opinion 71 in mind, you are invited to respond to Judge
Sammartino’s disclosure of a conflict in this case. Should you wish to respond,
please submit your response within thirty days of entry of this letter on the docket.
Any response will be considered by another judge of this court without the

participation of Judge Sammartino.

nent, LL

John Morrill
Clerk of Court

Page 2 of 2
